SECOND AMENDMENT TO CREDIT AGREEMENT

          This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment) dated as
of March 1, 2006, by and among PREIT ASSOCIATES, L.P. (the “Borrower”),
PENNSYLVANIA REAL ESTATE INVESTMENT TRUST (the “Parent”), each of the Guarantors
party hereto, each of the Lenders party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Agent”).

          WHEREAS, the Borrower, the Parent, the Lenders and the Agent have
entered into that certain Credit Agreement dated as of November 20, 2003 (as
amended and in effect immediately prior to the date hereof, the “Credit
Agreement”); and

          WHEREAS, the Borrower, the Parent, the Lenders and the Agent desire to
amend certain provisions of the Credit Agreement on the terms and conditions
contained herein.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:

          Section 1. Specific Amendments to Credit Agreement. The parties hereto
agree that the Credit Agreement is amended as follows:

          (a)      The Credit Agreement is hereby amended by adding to Annex I
to the Credit Agreement the following definition in the appropriate alphabetical
order:

                    “Second Amendment Effective Date” means March 1, 2006.

          (b)      The Credit Agreement is amended by deleting the definition of
the term “Applicable Margin” set forth in Annex I to the Credit Agreement in its
entirety and substituting in its place the following definition:

              “Applicable Margin” means the percentage rate set forth below
corresponding to the ratio of Total Liabilities to Gross Asset Value as
determined in accordance with Section 8.1.(b) in effect at such time:  


Level Ratio of Total Liabilities
to Gross Asset Value Applicable Margin 1 Less than or equal to 0.50 to 1.00
0.95% 2 Greater than 0.50 to 1.00 but less
      than or equal to 0.55 to 1.00 1.05% 3 Greater than 0.55 to 1.00 but less
      than or equal to 0.60 to 1.00 1.20% 4 Greater than 0.60 to 1.00 1.40%

 

--------------------------------------------------------------------------------



 

  The Applicable Margin shall be determined by the Agent from time to time,
based on the ratio of Total Liabilities to Gross Asset Value as set forth in the
Pricing Certificate most recently delivered by the Borrower pursuant to
Section 7.1.(g). Any adjustment to the Applicable Margin shall be effective as
of the date the quarterly financial statements are required to be delivered
pursuant to Section 7.1.(a) or as of the date the annual financial statements
are required to be delivered pursuant to Section 7.1.(b), as the case may be.
Notwithstanding the foregoing, for the period from the Second Amendment
Effective Date through but excluding the first date after the Second Amendment
Effective Date on which the Agent determines the Applicable Margin for Loans as
set forth above, such Applicable Margin shall be determined with respect to
Level 1. Thereafter, such Applicable Margin shall be adjusted from time to time
as set forth above.  

           (c)      The Credit Agreement is amended by deleting the percentage
“8.25%” in clause (e)(i) of the definition of the term “Gross Asset Value” set
forth in Annex I to the Credit Agreement and substituting in its place the
percentage “7.50%”.

           (d)      The Credit Agreement is amended by deleting clause (g) in
the definition of the term “Gross Asset Value” set forth in Annex I to the
Credit Agreement in its entirety and substituting in its place the following:

  (g) the purchase price paid by the Parent or any Subsidiary (less any amounts
paid to the Parent or such Subsidiary as a purchase price adjustment, held in
escrow, retained as a contingency reserve, or in connection with other similar
arrangements) for any Property acquired by the Parent or such Subsidiary during
the immediately preceding four fiscal quarters of the parent, plus  

           (e)      The Credit Agreement is amended by deleting the percentage
“8.25%” in the first sentence and in clause (c) of the second sentence of the
definition of the term “Operating Real Estate Value” set forth in Annex I to the
Credit Agreement and substituting in each such place the percentage “7.50%”.

           (f)      The Credit Agreement is amended by deleting clause (a) in
the definition of the term “Operating Real Estate Value” set forth in Annex 1 to
the Credit Agreement in its entirety and substituting in its place the
following:

  (a) Adjusted NOI from Properties acquired by the Parent, any Subsidiary or any
Unconsolidated Affiliate during the immediately preceding four fiscal quarters
of the Parent or disposed of by such Person during the immediately preceding
fiscal quarter of the Parent, shall be excluded,  

           (g)      The Credit Agreement is amended by deleting the date
“November 20, 2007” in the definition of the term “Termination Date” set forth
in Annex I to the Credit Agreement and substituting in its place the date
“January 20, 2009”.

--------------------------------------------------------------------------------



          (h)      The Credit Agreement is amended by deleting the percentage
“10.0%” in the first sentence of Section 2.2(a) and substituting in its place
the percentage “20.0%”.

          (i)      The Credit Agreement is amended by deleting the reference to
“$35,000,000” in the first sentence of Section 2.3(a) and substituting in its
place a reference to “$50,000,000”.

          (j)      The Credit Agreement is amended by deleting the Section
8.1(c) in its entirety and substituting in its place the following:

              (c)      Ratio of EBITDA to Interest Expense. The Parent shall not
permit the ratio of (i) EBITDA of the Parent and its Subsidiaries determined on
a consolidated basis for the period of four consecutive fiscal quarters most
recently ending to (ii) Interest Expense of the Parent and its Subsidiaries
determined on a consolidated basis for such period, to be less than 1.80 to 1
for any such period.  

          (k)      The Credit Agreement is amended by deleting Section
8.1(e)(iv) in its entirely and substituting in its place the following:

              (iv)      Investments in Subsidiaries that are not Wholly Owned
Subsidiaries and Investments in Unconsolidated Affiliates such that the
aggregate value of such Investments calculated on the basis of cost, exceeds
20.0% of Gross Asset Value.  

          (l)      The Credit Agreement is amended by deleting Section 8.1.(k)
in its entirety and substituting in its place the following:

              (k)      Ratio of EBITDA to Indebtedness. The Parent shall not
permit the ratio of (i) EBITDA of the Parent and its Subsidiaries determined on
a consolidated basis for the period of four consecutive fiscal quarters most
recently ending to (ii) all Indebtedness of the Parent, its Subsidiaries and
Unconsolidated Affiliates determined on a consolidated basis at the end of such
period, to be less than 0.115 to 1 for any such period. For purposes of
determining this ratio, if a Property has been acquired during the past four
quarters, the amount of EBITDA attributable to such Property and to be included
in the ratio shall be determined as follows: (x) if the Property was acquired
more than 30 days prior to the date of determination of the ratio, the EBITDA
for the Property since the date such Property was acquired by the Parent, the
Borrower, any other Subsidiary or an Unconsolidated Affiliate, as the case may
be, shall be appropriately annualized and (y) otherwise, the amount of EBITDA
for such Property shall be the actual EBITDA attributable to the Property during
the last four consecutive fiscal quarters most recently ended. Any certification
by the Parent or the Borrower of EBITDA included under the immediately preceding
clause (y), shall be limited to their knowledge.  

          Section 2. Conditions Precedent. The effectiveness of this Amendment
is subject to receipt by the Agent of each of the following, each in form and
substance satisfactory to the Agent:

--------------------------------------------------------------------------------



          (a)     A counterpart of this Amendment duly executed by the Borrower,
each of the Guarantors and each of the Lenders;

          (b)     Evidence that the modification fee referenced in Section 7 of
this Amendment has been paid;

          (c)     Evidence that all fees, costs and expenses of the Agent,
including without limitation the fees of Agent’s counsel, incurred in connection
with the negotiation, documentation and closing of this Amendment and related
documents and agreements have been paid; and

          (d)     Such other documents, instruments and agreements as the Agent
may reasonably request.

          Section 3. Representations. The Parent and the Borrower each
represents and warrants to the Agent and the Lenders that:

          (a)     Authorization. The Parent, the Borrower and each other Loan
Party each has the right and power, and has taken all necessary action to
authorize it, to execute and deliver this Amendment and to perform its
obligations hereunder and under the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms. This Amendment has been
duly executed and delivered by the duly authorized officers of the Parent (on
behalf of itself and as general partner of the Borrower) and each Loan Party and
each of this Amendment, and the Credit Agreement as amended by this Amendment,
is a legal, valid and binding obligation of each of the Parent, the Borrower and
each other Loan Party enforceable against each such Person in accordance with
its respective terms, except as the same may be limited by bankruptcy,
insolvency, fraudulent conveyance and other similar laws affecting the rights of
creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein may be limited by equitable principles generally.

          (b)     Compliance with Laws, etc. The execution and delivery of this
Amendment, and the performance of this Amendment, and the Credit Agreement as
amended by this Amendment, in accordance with their respective terms, do not and
will not, by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to any Loan Party or any other Subsidiary; (ii) result in a
breach of or constitute a default under the declaration of trust, certificate or
articles of incorporation, bylaws, partnership agreement or other organizational
documents of any Loan Party or any other Subsidiary, or any indenture, agreement
or other instrument to which any Loan Party or any other Subsidiary is a party
or by which it or any of its respective properties may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party or any other
Subsidiary other than in favor of the Agent for the benefit of the Lenders.

          (c)     No Default. No Default or Event of Default has occurred and is
continuing as of the date hereof nor will exist immediately after giving effect
to this Amendment.

          Section 4. Reaffirmation of Representations. The Parent and the
Borrower each hereby repeats and reaffirms all representations and warranties
made by such Person to the Agent and the Lenders in the Credit Agreement and the
other Loan Documents to which it is a party on and as of the date hereof except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties were true
and accurate on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.

--------------------------------------------------------------------------------



          Section 5. Reaffirmation of Guaranty by Guarantors. Each Guarantor
hereby reaffirms its continuing obligations to the Agent and the Lenders under
the Guaranty and agrees that the transactions contemplated by this Amendment
shall not in any way affect the validity and enforceability of the Guaranty or
reduce, impair or discharge the obligations of such Guarantor thereunder.

          Section 6. Certain References. Each reference to the Credit Agreement
in any of the Loan Documents shall be deemed to be a reference to the Credit
Agreement as amended by this Amendment.

          Section 7. Modification Fee. In consideration of the Lenders amending
the Credit Agreement as provided herein, the Borrower agrees to pay to the Agent
for the account of each Lender a modification fee in an amount equal to 0.125%
of such Lender’s Revolving Commitment.

          Section 8. Expenses. The Borrower shall reimburse the Agent upon
demand for all reasonable costs and expenses (including reasonable attorneys’
fees) incurred by the Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.

          Section 9. Benefits. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

          Section 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
COMMONWEALTH.

          Section 11. Effect. Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect. The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.

          Section 12. Counterparts. This Amendment may be executed in any number
of counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

          Section 13. Definitions. All capitalized terms not otherwise defined
herein are used herein with the respective definitions given them in the Credit
Agreement.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Second
Amendment to Credit Agreement to be executed as of the date first above written.

  BORROWER         PREIT ASSOCIATES, L.P.         By: Pennsylvania Real Estate
Investment Trust,
its general partner                 By: /s/ Bruce Goldman
Name: Bruce Goldman
Title: Executive Vice President                     PARENT         PENNSYLVANIA
REAL ESTATE INVESTMENT TRUST           By: /s/ Bruce Goldman
Name: Bruce Goldman
Title: Executive Vice President            

 

 

--------------------------------------------------------------------------------



  [Guarantor Signature Pages to Second Amendment
to Credit Agreement with PREIT Associates, L.P.]
PREIT-RUBIN, INC.
RUBIN II, INC.
PREIT-RUBIN OP, INC.
CROWN AMERICAN GC INC.
CROWN AMERICAN VENTURES, INC.
CROWN LYCOMING SERVICES ASSOCIATES
CROWN AMERICAN SERVICES CORPORATION
RUBIN II, INC.
PREIT-RUBIN OP, INC.           By: /s/ Bruce Goldman
Name:  Bruce Goldman
Title:    Executive Vice President               PR SPRINGFIELD ASSOCIATES, L.P.
    By: PR Springfield Trust, by its duly
authorized Trustee             By: /s/  Jeffrey A. Linn
Name:  Jeffrey A. Linn
Title:    Trustee           PR SPRINGFIELD TRUST, by its duly authorized Trustee
              By: /s/  Jeffrey A. Linn
Name:  Jeffrey A. Linn
Title:    Trustee

 

--------------------------------------------------------------------------------



 

PR JACKSONVILLE LIMITED PARTNERSHIP

     By: PR Jacksonville LLC, general partner               By: /s/  Jeffrey A.
Linn
Name:  Jeffrey A. Linn
Title:    Director                    PR JACKSONVILLE LLC               By: /s/
 Jeffrey A. Linn
Name:  Jeffrey A. Linn
Title:    Director            PR JK LLC               By: /s/  Jeffrey A. Linn
Name:  Jeffrey A. Linn
Title:    Director           1150 PLYMOUTH ASSOCIATES, INC.
EXTON LICENSE, INC.
R8267 PLYMOUTH ENTERPRISES, INC.               By: /s/ George Rubin
Name:  George Rubin
Title:    President           PREIT PROTECTIVE TRUST 1, by its duly authorized
Trustee     By: PREIT-RUBIN, Inc., Trustee               By: /s/ Bruce Goldman
Name:  Bruce Goldman
Title:    Executive Vice President           PREIT TRS, INC.               By:
/s/ Bruce Goldman       Name:  Bruce Goldman       Title:    President          
        ECHELON BEVERAGE LLC       By: /s/ Cynthia Boulden       Name:  Cynthia
Boulden       Title:    Manager


--------------------------------------------------------------------------------



 

PR CHRISTIANA LLC PR GALLERY I LIMITED PARTNERSHIP           By: PREIT
Associates, L.P., sole member           By: PR Gallery I LLC, sole general
partner JACKSONVILLE ASSOCIATES               By: PREIT Associates, L.P., sole
member           By: PR South Blanding LLC, general partner PR GALLERY I LLC
            By: PREIT Associates, L.P., sole member           By: PREIT
Associates, L.P., sole member PR SOUTH BLANDING LLC PR PLYMOUTH MEETING LIMITED
PARTNERSHIP           By: PREIT Associates, L.P., sole member           By: PR
Plymouth Meeting LLC, sole general PR INTERSTATE CONTAINER LLC           Partner
          By: PREIT Associates, L.P., sole member                     By: PREIT
Associates, L.P., sole member PR 8000 NATIONAL HIGHWAY, L.P. PR PLYMOUTH MEETING
LLC           By: PR 8000 National Highway LLC, sole           By: PREIT
Associates, L.P., sole member                  general partner PR EXTON LIMITED
PARTNERSHIP                  By: PREIT Associates, L.P., sole member
          By: PR Exton LLC, sole general partner PR 8000 NATIONAL HIGHWAY LLC
              By: PREIT Associates, L.P., sole member           By: PREIT
Associates, L.P., sole member PR EXTON LLC PR 8000 AIRPORT HIGHWAY, L.P.
          By: PREIT Associates, L.P., sole member           By: PR 8000 Airport
Highway LLC, sole PR MOORESTOWN LIMITED PARTNERSHIP                  general
partner           By: PR Moorestown LLC, sole general partner
                 By: PREIT Associates, L.P., sole member               By: PREIT
Associates, L.P., sole member PR 8000 AIRPORT HIGHWAY LLC PR MOORESTOWN LLC
          By: PREIT Associates, L.P., sole member           By: PREIT
Associates, L.P., sole member ROOSEVELT II ASSOCIATES, L.P. PR ECHELON LIMITED
PARTNERSHIP           By: PR Northeast LLC, sole general partner           By:
PR Echelon LLC, sole general partner                  By: PREIT Associates,
L.P., sole member               By: PREIT Associates, L.P., sole member PR
FESTIVAL LIMITED PARTNERSHIP PR ECHELON LLC           By: PR Festival LLC, sole
general partner           By: PREIT Associates, L.P., sole member
                 By: PREIT Associates, L.P., sole member PLYMOUTH GROUND
ASSOCIATES LP PR FESTIVAL LLC           By: Plymouth Ground Associates LLC, sole
general           By: PREIT Associates, L.P., sole member               By:
PREIT Associates, L.P., sole member PR FLORENCE LLC PLYMOUTH GROUND ASSOCIATES
LLC           By: PREIT Associates, L.P., sole member           By: PREIT
Associates, L.P., sole member PR TITUS LIMITED PARTNERSHIP CUMBERLAND MALL
ASSOCIATES, LLC           By: PR Titus LLC, sole member           By: PR
Cumberland GP, LLC, sole general partner                  By: PREIT Associates,
L.P., sole member               By: PREIT Associates, L.P., sole member PR TITUS
LLC PR CUMBERLAND GP LLC           By: PREIT Associates, L.P., sole member
          By: PREIT Associates, L.P., sole member PR WARRINGTON LIMITED
PARTNERSHIP PR CUMBERLAND LP LLC           By: PR Warrington LLC, sole general
partner           By: PREIT Associates, L.P., sole member                  By:
PREIT Associates, L.P., sole member PR CUMBERLAND OUTPARCEL LLC PR WARRINGTON
LLC           By: PREIT Associates, L.P., sole member           By: PREIT
Associates, L.P., sole member PREIT GADSDEN MALL LLC PRGL PAXTON LIMITED
PARTNERSHIP           By: PREIT Associates, L.P., sole member           By: PR
Paxton LLC, sole general partner PREIT GADSDEN OFFICE LLC                  By:
PREIT Associates, L.P., sole member           By: PREIT Associates, L.P., sole
member PR PAXTON LLC             By: PREIT Associates, L.P., sole member  


  By: Pennsylvania Real Estate Investment
Trust, sole general partner       By: /s/ Bruce Goldman
Name:  Bruce Goldman
Title:    Executive Vice President


--------------------------------------------------------------------------------



 

PR NORTHEAST LIMITED PARTNERSHIP

PR CROSSROAD I LLC           By: PR Northeast LLC, sole general partner
          By: PREIT Associates, L.P., sole member               By: PREIT
Associates, L.P., sole member PR CROSSROADS II LLC PR NORTHEAST LLC
          By: PREIT Associates, L.P., sole member           By: PREIT
Associates, L.P., sole member PR VALLEY LIMITED PARTNERSHIP ROOSEVELT
ASSOCIATES, L.P.           By: PR Valley LLC, sole general partner           By:
PR Northeast LLC, sole general partner                  By: PREIT Associates,
L.P., sole member                  By: PREIT Associates, L.P., sole member PR
VALLEY LLC PR BVM LLC           By: PREIT Associates, L.P., sole member
          By: PREIT Associates, L.P., sole member PR VALLEY VIEW DOWNS LIMITED
PARTNERSHIP PR AEKI PLYMOUTH L.P.           By: PR Valley View Downs LLC, sole
general partner           By: PR AEKI Plymouth LLC, sole general partner
                 By: PREIT Associates, L.P., sole member PR AEKI PLYMOUTH LLC PR
VALLEY VIEW DOWNS LLC           By: PREIT Associates, L.P., sole member
          By: PREIT Associates, L.P., sole member PREIT SERVICES LLC PR ORLANDO
FASHION SQUARE LLC           By: PREIT Associates, L.P., sole member
          By: PREIT Associates, L.P., sole member PR NEW GARDEN, L.P. PR
NORTHEAST WHITAKER AVENUE, L.P.           By: PR New Garden LLC, sole general
          By: PR Northeast Whitaker Avenue LLC, sole general partner          
partner                  By: PREIT Associates, L.P., sole member
                 By: PREIT Associates, L.P., sole member PR NORTHEAST WHITAKER
AVENUE LLC PR NEW GARDEN LLC           By: PREIT Associates, L.P., sole member
          By: PREIT Associates, L.P., sole member PR LACEY LLC PR WESTGATE
LIMITED PARTNERSHIP           By: PREIT Associates, L.P., sole member
          By: PR Westgate LLC, sole general PR HOLDING SUB LIMITED PARTNERSHIP
          Partner           By: PR Holding Sub LLC, sole general partner
                 By: PREIT Associates, L.P., sole member                  By:
PREIT Associates, L.P., sole member PR WESTGATE LLC PR HOLDING SUB LLC
          By: PREIT Associates, L.P., sole member           By: PREIT
Associates, L.P., sole member PR WIREGRASS COMMONS LLC PR ACQUISITION SUB LLC
          By: PREIT Associates, L.P., sole member           By: PREIT
Associates, L.P., sole member PR SCHUYLKILL LIMITED PARTNERSHIP             By:
PR Schuylkill LLC, sole general partner                    By: PREIT Associates,
L.P., sole member   PR SCHUYLKILL LLC             By: PREIT Associates, L.P.,
sole member  


  By: Pennsylvania Real Estate Investment
Trust, sole general partner       By: /s/ Bruce Goldman
Name:  Bruce Goldman
Title:    Executive Vice President


--------------------------------------------------------------------------------





ECHELON TITLE, LLC KEYSTONE PHILADELPHIA PROPERTIES, L.P.           By: PR
Echelon Limited Partnership, sole member           By: Keystone Philadelphia
Properties, LLC, general partner                  By: PR Echelon LLC, general
partner                  By: PR Gallery II, LLC, sole member
                        By: PREIT Associates, L.P., sole member
                        By: PREIT Associates, L.P., sole member EXTON SQUARE
PROPERTY LLC KEYSTONE PHILADELPHIA PROPERTIES, LLC           By: X-I Holding
L.P., managing member           By: PR Gallery II, LLC, sole member
                 By: XGP LLC, general partner                  By: PREIT
Associates, L.P., sole member                         By: PR Exton Limited
Partnership, sole member PR GALLERY II LIMITED PARTNERSHIP
                                By: PR Exton LLC, general partner           By:
PR Gallery II LLC, general partner                                        By:
PREIT Associates, L.P., sole member                  By: PREIT Associates, L.P.,
sole member EXTON SQUARE 1, LLC PR GALLERY II LLC EXTON SQUARE 2, LLC
          By: PREIT Associates, L.P., sole member EXTON SQUARE 3, LLC
MOOORESTOWN MALL LLC EXTON SQUARE 4, LLC           By: PR Moorestown Limited
Partnership, sole member EXTON SQUARE 5, LLC                  By: PR Moorestown
LLC, general partner EXTON SQUARE 6, LLC                         By: PREIT
Associates, L.P., sole member EXTON SQUARE 7, LLC PR RADIO DRIVE LLC EXTON
SQUARE 8, LLC           By: PREIT Associates, L.P., sole member EXTON SQUARE 9,
LLC   EXTON SQUARE 10, LLC   EXTON SQUARE 11, LLC             By: X-II Holding
L.P., sole member                    By: XGP LLC, general partner  
                        By: PR Exton Limited Partnership, sole member  
                               By: PR Exton LLC, general partner  
                                      By: PREIT Associates, L.P., sole member  
PR SWEDES SQUARE LLC             By: PREIT Associates, L.P., sole member   XGP
LLC             By: PR Exton Limited Partnership, sole member  
                 By: PR Exton LLC, general partner                           By:
PREIT Associates, L.P., sole member   X-I HOLDING L.P.             By: XGP LLC,
general partner                    By: PR Exton Limited Partnership, sole member
                          By: PR Exton LLC, general partner  
                               By: PREIT Associates, L.P., sole member   X-II
HOLDING L.P.             By: XGP LLC, general partner                    By: PR
Exton Limited Partnership, sole member                           By: PR Exton
LLC, general partner                                  By: PREIT Associates,
L.P., sole member  


  By: Pennsylvania Real Estate Investment
Trust, sole general partner       By: /s/ Bruce Goldman
Name:  Bruce Goldman
Title:    Executive Vice President


--------------------------------------------------------------------------------



 

  AGENT AND THE LENDERS       WELLS FARGO BANK, NATIONAL ASSOCIATION, as
    Agent, Swingline Lender and as a Lender           By: /s/ Charles J. Cooke,
Jr.
Name: Charles J. Cook, Jr.
Title: Vice President


  U.S. BANK NATIONAL ASSOCIATION           By: /s/ Renee Lewis
Name: Renee Lewis
Title: Vice President


  COMMERZBANK AG NEW YORK AND GRAND
    CAYMAN BRANCHES           By: /s/ Ralph C. Marra, Jr.
Name: Ralph C. Marra, Jr.
Title: Vice President           By: /s/ Kerstin Micke
Name: Kerstin Micke
Title: Assistant Vice President


  MANUFACTURERS & TRADERS TRUST COMPANY           By: /s/ Bernard T. Shields
Name: Bernard T. Shields
Title: Vice President


--------------------------------------------------------------------------------



 

  JPMORGAN CHASE BANK, N.A. (successor by merger
     to BANK ONE, NA)           By: /s/ Marc E. Costantino
Name: Marc E. Constantino
Title: Vice President


  EUROHYPO AG, NEW YORK BRANCH           By: /s/ John Lippmann
Name: John Lippmann
Title: Vice President           By: /s/ Alice Ha
Name: Alice Ha
Title: Associate


  WACHOVIA BANK, NATIONAL ASSOCIATION           By: /s/ Kimberly A. Ludtke
Name: Kimberly A. Ludtke
Title: Vice President


  UNION BANK OF CALIFORNIA, N.A           By: /s/ Jack Kissane
Name: Jack Kissane
Title: Vice President


  ALLIED IRISH BANKS, P.L.C.           By: /s/ Kathryn E. Murdoch
Name: Kathryn E. Murdoch
Title: Vice President


    By: /s/ Thomas Fritton
Name: Thomas Fritton
Title: Vice President

 

--------------------------------------------------------------------------------



  CITIZENS BANK OF PENNSYLVANIA           By: /s/ Kellie Anderson     Name:
Kellie Anderson     Title: Vice President


  NATIONAL CITY BANK           By: /s/ Tara Handforth     Name: Tara Handforth  
  Title: Vice President         WILMINGTON TRUST OF PENNSYLVANIA           By:
/s/ Greg A. Hartin     Name: Greg A. Hartin     Title: Vice President        
BANK OF AMERICA, N.A           By: /s/ Robert J. Epstein     Name: Robert J.
Epstein     Title: Vice President         CITICORP NORTH AMERICA, INC.          
By: /s/ Jeanne M. Craig     Name: Jeanne M. Craig     Title: Vice President    
    FIRSTRUST BANK           By: /s/ Bruce A. Gillespie     Name: Bruce A.
Gillespie     Title: Vice President


        SOVEREIGN BANK           By: /s/ Matthew A. Anzideo
Name: Matthew A. Anzideo
Title: Vice President

 

--------------------------------------------------------------------------------